THE ABOVE QUOTED PROVISIONS OF SENATE CONCURRENT RESOLUTION NO. 49 OF THE 29TH (1951) OKLAHOMA LEGISLATURE IS NOT "BINDING ON", AND HENCE NEED NOT "BE FOLLOWED BY THE 29TH (1963) AND SUCCEEDING OKLAHOMA LEGISLATURES". KEY WORDS:  STATE BUDGET OFFICE, APPROPRIATIONS AND BUDGET COMMITTEE OF THE STATE LEGISLATIVE COUNCIL, BILL PREFILE (PRE FILE)  CITE: OPINION NO. 630203, ARTICLE V, SECTION 34, ARTICLE V, SECTION 35, ARTICLE V, SECTION 30 (FRED HANSEN) ** SEE: OPINION NO. 69-200 (1969) ** ** SEE: OPINION NO. 63-203 (1963) **